STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Don Boardwine,                                                                       FILED
Plaintiff Below, Petitioner                                                      September 11, 2015
                                                                                RORY L. PERRY II, CLERK
                                                                              SUPREME COURT OF APPEALS
vs) No. 14-1083 (Kanawha County 13-C-1912)                                        OF WEST VIRGINIA


Kanawha Charleston Humane Association,
Defendant Below, Respondent

                              MEMORANDUM DECISION

         Petitioner Don Boardwine, pro se, appeals the September 25, 2014, order of the Circuit
Court of Kanawha County that granted summary judgment in favor of respondent as to
petitioner’s claim that respondent owed petitioner payment for a veterinary bill. Respondent
Kanawha Charleston Humane Association, by counsel David J. Mincer and Michael W. Taylor,
filed a response.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        On September 20, 2010, petitioner and a friend adopted a dog from respondent, and paid an
adoption fee. The next morning, the dog, Chestnut, had to be taken to a veterinarian for vomiting.
The veterinarian tested and treated Chestnut for Parvo.1 Subsequently, petitioner sued respondent
in the Circuit Court of Kanawha County for the cost of Chestnut’s veterinary treatment, $441.00.2
Respondent filed a motion to dismiss petitioner’s action alleging that such a suit could be brought
only by Chestnut’s owner, who was petitioner’s friend. Following a hearing on December 11,
2012—at which petitioner did not appear—the circuit court granted respondent’s motion and
dismissed the action. Petitioner appealed the dismissal arguing that the notice for the December
11, 2012, hearing was deficient. In Boardwine v. Kanawha Charleston Humane Ass’n, No.

       1
          Parvo is “a highly contagious febrile disease of dogs that is caused by a parvovirus . . .
and that is marked by loss of appetite, lethargy, often bloody diarrhea and vomiting, and
sometimes death.” Boardwine v. Kanawha Charleston Humane Ass’n, No. 13-0067, 2013 WL
5989159, at *1 n. 1 (West Virginia Supreme Court, November 12, 2013) (memorandum decision)
(internal quotations and citations omitted).
       2
         Initially, petitioner also sought an injunction to enjoin respondent from offering diseased
dogs for adoption; however, petitioner is no longer pursuing injunctive relief.
                                                 1
13-0067, 2013 WL 5989159 (West Virginia Supreme Court, November 12, 2013) (memorandum
decision), this Court reversed the dismissal and remanded the case for further proceedings. Id. at
*3.

         Following a period of discovery, respondent filed a motion for summary judgment. The
circuit court heard the parties’ arguments on the motion on August 20, 2014. By order entered
September 25, 2014, the circuit court granted respondent summary judgment finding that (1)
petitioner was not Chestnut’s owner at the time of the veterinary treatment; (2) petitioner knew
Chestnut was sick at the time of the dog’s adoption; (3) assuming arguendo that petitioner was the
owner, he did not suffer any damages;3 and (4) the adoption agreement released respondent from
liability for an adopted animal that is sick.

        Petitioner now appeals the circuit court’s September 25, 2014, order awarding summary
judgment to respondent. “A circuit court’s entry of summary judgment is reviewed de novo.” Syl.
Pt. 1, Painter v. Peavy, 192 W.Va. 189, 190, 451 S.E.2d 755, 756 (1994). Pursuant to Rule 56(c) of
the West Virginia Rules of Civil Procedure, summary judgment shall be granted provided that
“there is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Furthermore, “[s]ummary judgment is appropriate where the record taken as a
whole could not lead a rational trier of fact to find for the nonmoving party[.]” Syl. Pt. 4, in part,
Painter, 192 W.Va. at 190, 451 S.E.2d at 756.

         Preliminarily, we note that in arguing for affirmation of the circuit court’s order,
respondent relies extensively—as it did in the proceedings below—on petitioner’s deposition
testimony. However, by order entered July 10, 2015, this Court (on its own motion) struck the
transcript of petitioner’s deposition from the record on appeal because the transcript was never
admitted into evidence below. Having determined that petitioner’s deposition testimony cannot be
utilized, we address only the second ground on which respondent was awarded summary
judgment4—whether petitioner received what he “bargained for” because he knew Chestnut was
sick at the time of the dog’s adoption.

        Petitioner does not dispute that he knew Chestnut had been vomiting when the dog was
adopted. However, petitioner contends that he accepted the explanations of respondent’s staff that
the vomiting would resolve itself without veterinary intervention. At the August 20, 2014, hearing,
petitioner identified the staff persons as a receptionist and a manager/euthanasia technician,
neither of whom was a licensed veterinarian. Therefore, petitioner based his belief that Chestnut’s

       3
           Chestnut made a full recovery.
       4
          Respondent urges this Court to affirm the grant of summary judgment in its favor based,
in part, on the release of liability contained in the adoption agreement. We decline to address the
issue of the release because it is possible that petitioner’s deposition testimony was relevant to the
validity of the release. See Syl. Pt. 1, Cassella v. Weirton Const. Co., 161 W.Va. 317, 241 S.E.2d
924, 925 (1978) (extrinsic evidence is admissible to show circumstances surrounding transaction
involving release of liability).

                                                  2
illness would pass on the speculation of two lay persons. “[U]nsubstantiated opinion and
conclusory speculation” are insufficient to create a genuine issue of material fact. Gibson v. Little
General Stores, Inc., 221 W.Va. 360, 364, 655 S.E.2d 106, 110 (2007). Petitioner knew Chestnut
had been vomiting. No rational trier of fact would believe that petitioner did not also know that if
the vomiting continued unabated, he would have to take Chestnut to the veterinarian or risk the
dog’s life. Accordingly, assuming arguendo that petitioner paid the veterinary bill,5 petitioner
knew that he might have to incur such a cost at the time of the dog’s adoption. We conclude that
the circuit court did not err in awarding summary judgment to respondent.

      For the foregoing reasons, we find no error in the decision of the Circuit Court of Kanawha
County and affirm the circuit court’s September 25, 2014, order granting respondent’s motion for
summary judgment.

                                                                                          Affirmed.

ISSUED: September 11, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




       5
           The parties dispute whether petitioner paid the $441.00 bill.
                                                  3